Alexander v Alexander (2016 NY Slip Op 02941)





Alexander v Alexander


2016 NY Slip Op 02941


Decided on April 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2016

Friedman, J.P., Andrias, Moskowitz, Kapnick, Webber, JJ.


866 304255/09

[*1]Eric Alexander, Plaintiff-Respondent,
vHany Alexander, Defendant-Appellant.


Hany Alexander, appellant pro se.
Garr Silpe, P.C., New York (Ira E. Garr of counsel), for respondent.

Order, Supreme Court, New York County (Matthew F. Cooper, J.), entered October 8, 2014, which, to the extent appealed from as limited by the briefs, granted plaintiff's cross motion to modify the payment schedules set forth in the judgment of divorce so as to accelerate his future monthly maintenance payments to defendant to offset the present after-tax value of the equitable distribution payments currently owing by her to plaintiff, unanimously affirmed, without costs.
The court properly determined that it was in the best interests of both parties to modify the payment schedule set forth in the divorce judgment (see Matter of Shomron v Fuks, 286 AD2d 587, 591 [1st Dept 2001], lv denied 97 NY2d 607 [2001]). The order does not modify the substance of the judgment, as defendant contends, but simply accelerates the maintenance payments owed to her in exchange for the elimination of her present equitable distribution obligations to plaintiff, which she failed to meet and by her own admission will not meet in the future.
Defendant's remaining, mainly technical, arguments are unpreserved for review and, in any event, without merit (see Zhao v Brookfield Office Props., Inc., 128 AD3d 623 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2016
CLERK